



Exhibit 10.8


deluxeenterpriselogoa06.jpg [deluxeenterpriselogoa06.jpg]
Deluxe Corporation
3680 Victoria St. N Shoreview, MN 55126-2966
P.O. Box 64235 St. Paul, MN 55164-0235
651-483-7111








_______, 2018


[Name]
[Address]


Dear ___________:


In order to facilitate your attention to the affairs of Deluxe Corporation and
its Affiliates (collectively referred to as the “Company”), and in recognition
of the key role you serve within the Company, the Company has agreed to provide
you with certain separation benefits in the event your employment should ever be
terminated by the Company without Cause (as defined below), or by you for Good
Reason (as defined below), subject to the terms and conditions described below.


If, at the time of your termination of employment by the Company without Cause
or by you with Good Reason, you sign a separation agreement and release
(“Termination of Employment”), then you will receive the following benefits:


A.
Twelve (12) months of severance pay at your then-current level of base monthly
salary in accordance with regular Deluxe Corporation (Deluxe) payroll practices;

B.
For a period of six (6) months commencing on the first anniversary of the
initial payment in paragraph A, a monthly payment during each month in such six
(6) month period equal to the amount, if any, that your monthly base salary at
the time of your termination exceeds your monthly compensation during that month
in such six (6) month period. In order to be eligible to receive any such
payment, you agree to provide Deluxe a copy of documentation concerning your
monthly compensation, such as your payroll statement or, if applicable, your
written statement that you are not then employed, and within thirty (30) days
thereafter, Deluxe will make such differential payment to you;

C.
Executive-level outplacement counseling and support services for a period of up
to twelve (12) months, to be provided through the Company’s then current
preferred provider of such services; and

D.
To assist you with other costs and expenses you may incur in connection with
your employment transition, an additional lump sum payment of Thirteen Thousand
Dollars ($13,000), which shall be paid to you within thirty (30) days of the
effective date of the separation agreement and release referenced above.



Any such separation and release agreement must be signed early enough so that
the seven day rescission period related to claims under Federal law after you
sign the agreement and release will expire prior to





--------------------------------------------------------------------------------

Page 2


March 15 of the year following the year that includes the date of your
employment termination. You will be furnished the agreement and release in
sufficient time to consider and sign them.


Once you have signed and returned the release and the rescission period has
expired without rescission by you, your payments of severance pay under A. above
will begin on the first payroll date after the rescission period expires, but in
no event more than 90 days after your date of termination.


Each payment described in A. or B. above shall be treated as a separate payment
for all purposes of Section 409A of the Internal Revenue Code and its related
regulations (“Section 409A”).


All severance payable shall in any event be paid not later than the end of the
second year following the year in which your employment is terminated. This
provision is intended to establish the latest possible date for payment as
required by Section 409A, and shall not be interpreted to justify delaying any
payment of severance beyond the date it would normally have been paid.
 
“Affiliate” means a company which is directly, or indirectly through one or more
intermediaries, controlled by or under common control with another company where
control shall mean the right, either directly or indirectly, to elect the
majority of the directors thereof without the consent or acquiescence of any
third party.


“Cause” means your (i) continued failure to perform your duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness or any such actual or anticipated failure after your delivery of a
written notice to Deluxe’s Chief Executive Officer or General Counsel that you
are terminating your employment for Good Reason), after a written demand for
performance is delivered to you, (ii) conviction of a felony, or (iii) willful
engagement in (a) other illegal conduct relating to the business or assets of
the Company, or (b) gross misconduct.


“Good Reason” means (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or (b) any other action by the Company which results in a
material diminution in your position (or positions) with the Company, excluding
for this purpose an isolated, insubstantial or inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of written
notice thereof given by you and excluding any diminution attributable to the
fact that Deluxe is no longer a public company; (ii) any material reduction in
your aggregate compensation and incentive opportunities, or any failure by the
Company to comply with any other written agreement between you and the Company,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of written
notice thereof given by you; (iii) the Company’s requiring you to be based at
any location more than 50 miles from your then current location; (iv) any
purported termination by the Company of your employment which is not effected
pursuant to a written notice of termination specifying the reasons for your
termination and the manner by which such reasons constitute “Cause” (as defined
herein); or (v) any request or requirement by the Company that you take any
action or omit to take any action that is inconsistent with or in violation of
the Company’s ethical guidelines and policies as the same existed within the 120
day period prior to the termination date or any professional ethical guidelines
or principles that may be applicable to you.


You also agree that during the term of your employment by Deluxe or any of its
Affiliates and for a period of two (2) years thereafter, you shall retain in
confidence all proprietary and confidential information concerning Deluxe or any
of its Affiliates, including, without limitation, customer and mailing lists,
cost and pricing information, employee data, financial data, business plans,
sales and marketing plans, business





--------------------------------------------------------------------------------

Page 3


acquisition or divestiture plans, research and development activities relating
to existing commercial activities and new products, services and offerings under
active consideration, trade secrets and software which you may have acquired
during the course of your employment with Deluxe or its Affiliates and,
notwithstanding the exceptions contained in the next sentence, shall return all
copies and extracts thereof (however and on whatever medium recorded, to Deluxe,
or as otherwise requested by Deluxe, without keeping any copies thereof). The
foregoing obligation does not apply to (i) any information which was known to
you prior to disclosure to you by Deluxe or any of its Affiliates; (ii) any
information which was in the public domain prior to its disclosure to you; (iii)
any information which comes into the public domain through no fault of yours;
(iv) any information which you are required to disclose by a court or similar
authority or under subpoena, provided that you provide Deluxe with notice
thereof and assist, at Deluxe’s or its Affiliates sole expense, any reasonable
Deluxe or Affiliate endeavor by appropriate means to obtain a protective order
limiting the disclosure of such information; and (v) any information which is
disclosed to you by a third party which has a legal right to make such
disclosure.


You may not assign or delegate any of your rights or obligations in respect of
this agreement and any attempted assignment or delegation shall be void and of
no effect; provided, however, that your right to terminate your employment for
Good Reason shall not be affected by your incapacity due to physical or mental
illness. This agreement is binding upon Deluxe Corporation and your affiliated
employer and its successors and assigns and inures to the benefit of you, your
heirs and executors. You acknowledge that you are an employee at will and agree
that your employment may be terminated, by Deluxe or any of its Affiliates of
which you were an employee, at any time for any reason or no reason. This
agreement is governed by the substantive laws of the State of Minnesota. This
agreement is not intended to provide you with payments or benefits that are
duplicative or overlap payments or benefits that will be paid or provided to you
under other policies of or agreements between you and Deluxe or its Affiliates.


Please sign both copies of this letter agreement and return one to Julie
Loosbrock (via hand delivery or confidential courier), retaining the second copy
for your own records. Julie and I also will be happy to address any questions
you might have about this letter.


We look forward to your continued contributions to Deluxe or its Affiliates
under these circumstances which we hope will provide you a greater degree of
assurance concerning your livelihood.


With kindest regards,
[CEO Name]
[Executive Signature]
Chief Executive Officer
 
 
 
 
Date:




